UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4281
DAVID CORNELIUS VAUSE, a/k/a
Daniel Vause,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                            (CR-99-760)

                   Submitted: November 7, 2000

                      Decided: November 21, 2000

        Before MOTZ and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William F. Nettles, IV, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. J. Rene Josey, United States Attorney,
Rose Mary Davis Parham, Assistant United States Attorney, Florence,
South Carolina, for Appellee.
2                      UNITED STATES v. VAUSE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Appellant David Vause was convicted pursuant to his guilty plea
to one count of conspiracy to distribute and possession with intent to
distribute hydromorphone and methadone. On appeal, Vause alleges
the district court erred in assessing a two-level enhancement, pursuant
to U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (1998), for pos-
session of a firearm. Finding no reversible error, we affirm.

   Vause challenges the enhancement of his sentence for possession
of a firearm during the course of the drug conspiracy. A police search
resulted in discovery of two firearms, a nine millimeter handgun and
a shotgun, in Vause’s room, where drug transactions undisputedly
occurred. The presence of guns in a location where drug transactions
occur implicates the enhancement for possession of a dangerous
weapon. See United States v. Harris, 128 F.3d 850, 852 (4th Cir.
1997); United States v. Rusher, 966 F.2d 868, 880 (4th Cir. 1992).
The district court’s finding that it was not clearly improbable that the
firearm was possessed in furtherance of the drug conspiracy was not
clearly erroneous.

   Finding Vause’s claim that the evidence was insufficient to support
a sentencing enhancement to be without merit, we affirm the sentence
imposed by the district court. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED